The petition sets forth several assignments of error, such as error in overruling the challenge to the array of jurors, error in the introduction of testimony, error in the instructions of the court, and error in overruling motion for a new trial, all of which are argued in the brief filed on defendant's behalf.
We have carefully examined the record in said cause, and our conclusion is that there is no merit in the assignments of error. The defendant had a fair and impartial trial. The court fully, fairly, and correctly stated the law of the case in the instructions given to the jury. It is, however, urged that there was not sufficient evidence to warrant the conviction of the defendant. The witness Jones testified that the defendant sold a bottle of whisky to one Beddingfield in said joint. The defendant denies that there was any such sale made. There was a flat contradiction between the statements of these witnesses, and it was for the jury to judge of their veracity, and, having done so, and their verdict having received the approval of the trial court in overruling the motion for a new trial, this court will not review the record for the purpose of determining the sufficiency of the evidence. The jury had the witnesses before them, and could see their manner of testifying, and they, no doubt, in determining the truth, took into consideration all the attending circumstances of the case. The defendant was interested in the event of the trial and the prosecuting witness was not, so far as the record discloses. This of itself, for aught we can know, may *Page 237 
have fully warranted the jury in giving credence to the evidence of the prosecuting witness. For anything we can know the manner and conduct of the defendant when on the stand may have been such as to satisfy the jury that he was unworthy of belief. The questions of procedure raised are settled in the case of Howardv. State (opinion of the court by Judge Baker, decided at this term) ante, p, 200, 101 P. 131.
For the reasons hereinbefore stated, the judgment of the county court of Grady county is hereby affirmed, with directions to the court below to carry the sentence and judgment into execution.
FURMAN, PRESIDING JUDGE, and BAKER, JUDGE, concur.